I should like to agree to a reversal of this case on the ground of the insufficiency of testimony, but can not, bearing in mind that the statutes of this State make the jury the exclusive judges of the facts, the credibility of the witnesses, and the weight to be given their testimony, and that this court has said almost times without number that only where there is an entire absence of evidence from which guilt might be inferred, would this court set aside for lack of testimony a jury verdict of guilt.
In this case the law was being violated in the house occupied by appellant. Forbidden liquor was there possessed apparently for purposes of sale. The officers found a large quantity of same. Eighty-six full bottles and fifty-five empty ones, some quarts, some pints, were found; some bottles were found in a case, some in a box, some on the table, and some on the floor. A capping machine was there and a bunch of extra caps. No one was at the house at the time the officers went there save appellant. Her husband was working at an oil mill at the time. The sheriff testified without objection that they had "searched her premises several times and found beer up there at different times." Appellant swore that she did not know anything about the beer; that if her husband made it she did not see him when he made it. She further swore that her mother refused to come to "My house on account of this stuff being there." It is a little difficult to conceive how appellant's mother could know of the presence of the liquor and abstain from coming, and yet appellant know nothing about it. Further appellant testified that she had separated from her husband on account of his making and selling beer, but in this connection she said "That was off and on; that was *Page 121 
when they caught us before and poured the mash out." Further she said "John made this on Friday; he took it off." Asked if the following was not true, she said: "Last year when they raided my house, Carson drove up with a lot of empty bottles in his car; he was out there in front of the house." Asked in reference to a bottle of beer which the officers said they found open on a table in the house, she said: "There was not a bottle left there undrunk on the table when Mr. Pope and Mr. Sens were there. There was not a bottle open when they came down there." In its rebuttal the State showed that a bottle about half full of beer was open on the table in the house. occupied only by appellant at the time of the raid.
It seems to the writer that if appellant was a man, situated as she was when found by the officers, there would be no hesitation in upholding the verdict of the jury.
The court safe-guarded appellant's rights. He told the jury that her mere presence when and where the liquor was possessed would not make her a principal offender, and that even though she knew her husband possessed said beer, they could not convict her unless they found from the evidence that she aided him by acts or encouraged him by words or gestures in the unlawful possession thereof, and that if they had a reasonable doubt of such facts they should acquit. The court also charged on circumstantial evidence.
In conclusion I can but call attention to the effect of a holding such as this. If the husband should be charged with the possession of the liquor, it would be shown beyond question that he was not present and was exercising no sort of possession of or claim to it, hence his acquittal would be made necessary. We have in this record a plain case of a woman in all likelihood the actual head of the household, who was alone in a house where beer bottles were scattered all over the place, and no one else appeared to be exercising any right of possession. The jury considered the facts. They saw the witnesses. Similar situations to this, as above observed, where the offender is a man, need no room for even discussion. I can not agree to this reversal.
                ON STATE'S MOTION FOR REHEARING.